Case 2:20-cv-09193-DSF-KS Document 9 Filed 03/17/21 Page 1 of 2 Page ID #:132

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No.        CV 20-9193-DSF (KS)                                                 Date: March 17, 2021
Title          Rene Cazares v. J. Pickett




Present: The Honorable:           Karen L. Stevenson, United States Magistrate Judge


                     Gay Roberson                                                 N/A
                     Deputy Clerk                                       Court Reporter / Recorder

           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On October 6, 2020, Petitioner, a California state prisoner proceeding pro se, filed a
Petition for Writ of Habeas Corpus (the “Petition”) pursuant to 28 U.S.C. § 2254. (Dkt. No. 1.)
According to the Petition, Petitioner is challenging a 1994 conviction and sentence for second-
degree robbery and related offenses. (See id. at 1, 16.)1 On October 15, 2020, the Court notified
Petitioner that the Petition appeared to be untimely by more than two decades and ordered
Petitioner to file a First Amended Petition no later than November 13, 2020 that establishes why
the Petition should not be dismissed on statute of limitations grounds. (Dkt. No. 3.) Petitioner
subsequently requested and received two extensions of time (Dkt. Nos. 4, 5, 6, 7), which extended
his deadline for filing a First Amended Petition to February 19, 2021 (Dkt. No. 7).

        On March 5, 2021, Petitioner filed an Application to Proceed In Forma Pauperis (Dkt. No.
8) but no First Amended Petition was attached. More than three weeks have now passed since
Plaintiff’s February 19, 2021 deadline for filing a Fist Amended Petition, and Petitioner has neither
filed the First Amended Petition nor requested an extension of time to do so. Accordingly, the
action is now subject to dismissal under Rule 41(b) of the Federal Rules of Civil Procedure—as
well as pursuant to Rule 4 of the Habeas Rules. Nevertheless, in the interests of justice, the Court
grants Petitioner one final opportunity to file a First Amended Petition.
\\
\\
\\


1
          For ease of reference, the Court cites to the page numbers assigned by the Court’s Electronic Case Filing
System.


CV-90 (03/15)                                 Civil Minutes – General                                   Page 1 of 2
Case 2:20-cv-09193-DSF-KS Document 9 Filed 03/17/21 Page 2 of 2 Page ID #:133

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 20-9193-DSF (KS)                                        Date: March 17, 2021
Title       Rene Cazares v. J. Pickett


         Accordingly, IT IS HEREBY ORDERED that, no later than April 7, 2021, Petitioner
shall file one of the following:

        (1) a First Amended Petition that complies with the Court’s October 14, 2020 Order, a
            copy of which is attached to this Order; or
        (2) a signed application for an enlargement of time and competent evidence, such as a
            declaration signed under penalty of perjury, demonstrating good cause for such an
            extension.

         Alternatively, if Petitioner does not wish to proceed with this action at this time, he may
file a signed document entitled “Notice Of Voluntary Dismissal” and the action will be dismissed
without prejudice pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

       Petitioner is advised that his failure to comply with this Order and establish timeliness
on or before the April 7, 2021 deadline will result in a recommendation of dismissal.

       The Clerk is directed to send Petitioner a copy of the Central District’s form habeas petition
and a copy of the Court’s October 14, 2020 Order (Dkt. No. 3).

        IT IS SO ORDERED.
                                                                                                   :
                                                                   Initials of Preparer   gr




CV-90 (03/15)                            Civil Minutes – General                               Page 2 of 2
